UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 25, 2013 TRAILBLAZER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52397 88-0409170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Grant Morris Dodds, 2520 St Rose Parkway, Suite 319, Henderson NV 89074 (Address of principal executive offices) (Zip Code) (800) 787-5439 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. Effective October 25, 2013, the Board of Directors of Trailblazer Resources, Inc. terminated the September 9, 2013 asset acquisition agreement with Solus Industries, LLC, a Minnesota limited liability company (“Solus”),which contemplated Trailblazer’s purchase of assets of Solus, including all intellectual property assets known as Solus Intel. The termination was due to unsatisfactory results of Trailblazer’s due diligence investigation of Solus. Trailblazer has launched a new effort to identify an appropriate acquisition target that will drive shareholder value, and has initiated discussions with a prospective entity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRAILBLAZER RESOURCES, INC. October31, 2013 By:/s/ Samuel W. Fairchild Samuel W. Fairchild Chief Executive Officer 2
